Title: To George Washington from Robert Hanson Harrison, 21 October 1781
From: Harrison, Robert Hanson
To: Washington, George


                  
                     Annapolis Octr 21. 1781
                  
                  Be pleased to accept my sincere congratulations My Dear Sir, upon the surrender of Lord Cornwallis—They are the Offerings of a Heart very warmly attached to Your Excellency, & most zealously so to the interest & happiness of the States.  This Event, for the wisdom & vigor of the measures leading to it, it is the Voice of all here, is as honourable to You & the Allied Army as it is advancive of, & interesting to the Common Cause.  It cannot but have, with the other Important Occurrences of the Campaign, a most powerful operation in the British Councils; and I ardently hope it will give Your Excellency & Your Country, before it is long, Peace, Liberty & Independence.  It must also, if they are not destitute of gratitude & a sense of favors, attach the affection of the States inviolably to the French Nation.
                  I flatter Myself that circumstances will permit me the pleasure of seeing You in the course of the Fall or Winter.  I hoped for it when you were on your way to Virginia & made, after I heard You were coming, the only effort then in my power to do it.  I have had but a Minute or two allowed me to write, & as the Express is waiting I have only to request that You will do me the favor to present me to the Gentlemen of the family & to be assured that I remain with sentiments of great respect & regard Yr Excellency’s Most Obedt & Afft. Hbl. Servant
                  
                     Rob: H: Harrison
                  
                  
                     The Account of the surrender was received by Govr Lee in a short line of the 18th from Count deGrasse by the Return of Express Boat—he had sent with dispatches.
                  
                  
               